Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 12, 2022

                                     No. 04-21-00582-CV

                                             John DOE,
                                              Appellant

                                                 v.

                                        Juan J. CRUZ,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2021-CVF-001656-D4
                          Honorable Susan D. Reed, Judge Presiding


                                        ORDER
Sitting: Rebeca C. Martinez, Chief Justice
         Luz Elena D. Chapa, Justice
         Beth Watkins, Justice

     The motion for sanctions filed by appellee Juan J. Cruz is CARRIED WITH THE
APPEAL.


       It is so ORDERED on this 12th day of August, 2022.

                                                                     PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court